TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00466-CR



                                  Lester Ray Guy, Appellant

                                                v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-10-302548, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s attorney has filed a fifth motion for extension of time to file a brief.

We grant the motion, extending the deadline to October 14, 2013, but caution counsel that any

further motions for extension of time will result in the abatement of this appeal for a hearing

pursuant to rule 38.8(b).

               It is ordered October 9, 2013.



Before Justices Puryear, Rose and Goodwin

Do Not Publish